Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0162283) in view of Farley (US 2014/0062491). 
5.	Regarding claim 1, Wang teaches A system for testing a light emitting display unit having a plurality of light emitting elements [Figures 2-3, a system for testing a light emitting display unit having a plurality of light emitting elements], the system comprising: a test fixture, including: a plurality of light detection elements positioned such that light emitted by the Figures 1-2, Abstract, a test fixture including a plurality of light detection elements 20- 21, 22, 23, 24, positioned such that light emitted by the plurality of light emitting elements 10- 11, 12, 13, 14, is captured without interference (shield provided, see Abstract), from neighboring light emitting elements]; and a circuit configured to: receive input signals from the light detection elements [Figures 1-2, a circuit 30 configured to receive input signals from the light detection elements is shown]; process the input signals based on a pre-determined function of the circuit (and discrete implementation of a combinational logic) [Figures 1-2, the input signals are processed based on a pre-determined function of the circuit]; and generate an aggregate output signal based on the processing of the input signals [Figures 1-2, the circuit 30 generates an output signal].
Wang does not explicitly teach discrete implementation of a combinational logic; and wherein the aggregate output signal is configured to determine a total number of activated light emitting elements.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to conclude based on Wang’s Figure 1-2, Abstract that based on the output of the circuit 30, it could be determined which LED light was activated (ON). If the output reflects an error for example or if one of the output signals shows a value “0” for example, “0” being OFF, it would be obvious for a user to determine that the light is not activated. This is commonly done in the field of art. 
Wang does not explicitly teach discrete implementation of a combinational logic
However, Farley teaches discrete implementation of a combinational logic [Figures 1-4, Abstract, P(0036) teaches a controller comprising a combinational logic].


6.	Regarding claim 32, Wang teaches A method for testing a light emitting display unit having a plurality of light emitting elements and a test fixture [Figures 1-2, a method for testing is taught, see Abstract], the method comprising: generating a signal from a plurality of light detection elements upon detection of light emitted from the plurality of light emitting elements, wherein the plurality of light detection elements positioned such that light emitted by the plurality of light emitting elements is captured without interference from light emitted from a neighboring light emitting element [Figures 1-2, a signal from a plurality of light detection elements upon detection of light emitted from the plurality of light emitting elements 10-10, 11, 12, 13, 14, is taught, see shielding for blocking out interference]; and receiving via a circuit input signals from the light detection elements [Figures 1-2, circuit input signals are received from the light detection elements]; processing the input signals based on a pre-determined function of the circuit (and discrete implementation of a combinational logic) [Figures 1-2, input signals are processed using circuit 30]; and generating an aggregate output signal based on the processing of the input signals, wherein the aggregate output signal is configured to determine whether the light emitting display unit is functioning [Figures 1-2, an output signal is generated based on the processing, the output signal is configured to determine whether the light emitting display unit 10 is functioning].
Wang does not explicitly teach discrete implementation of a combinational logic
Figures 1-4, Abstract, P(0036) teaches a controller comprising a combinational logic].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Wang with Farley. Doing so would allow Wang to comprise a combinational logic within the controller which would provide the controller with a capability of improving the output with the help of logic gates. 

7.	Regarding claim 22, Wang teaches wherein the light detection elements are configured to generate signals upon detection of light emitted from the light emitting element [Figures 1-2, the light detection elements 20 generates signals upon detection of light emitted from the light emitting element 10].
8.	Regarding claims 23 and 33, Wang teaches wherein the plurality of light detection elements are positioned at an optimum distance from the plurality of light emitting elements [Figures 1-2, the plurality of light detection elements are positioned at an optimum distance from the plurality of light emitting elements, see Figure 2 below].

    PNG
    media_image1.png
    280
    263
    media_image1.png
    Greyscale

Figures 1-2, P(0014, 0016) teaches testing light intensity].
10.	Regarding claim 25 and 35, Wang teaches wherein the received input signals are based on a pre-determined function [Figures 1-2, the received input signals are based on a pre-determined function].
11.	Regarding claim 26 and 36, Wang teaches wherein the test fixture further comprises a plurality of light collectors configured to transport light emitted from each of the plurality of light emitting elements to the plurality of light detection elements [Figures 1-2, the test fixture comprises a light collector (the link between the two elements/units or the input of the light detection element)].
12.	Regarding claim 27 and 37, Wang teaches wherein the test fixture comprises a circuit board, a printed circuit board, or a printed circuit board assembly [Figures 1-2, the test fixture comprises a circuit board].
13.	Regarding claims 28 and 38, Wang teaches wherein the output signal includes an indication of a total number of light sources that have been tested [Figures 1-2, the output signal indicates a total number of light sources have been tested].
14.	Regarding claims 29 and 39, Wang teaches wherein the plurality of light emitting elements comprises LEDs mounted on a PCB, a PCB assembly, LEDs representing individual segments of a multi-segmented display, or LCDs representing individual segments of a multi-segmented display [Figures 1-2, the light emitting elements are mounted on a circuit board].
Figures 1-2, the system includes processors to generate test results].
16.	Regarding claim 31, Wang teaches the system further includes a data storage medium [Figures 1-2, MCU comprises data storage medium].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868